 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 8
 9
        Scott Johnson,                            Case No. 4:18-CV-04240-HSG
10
                          Plaintiff,
11
        v.
12                                                ORDER GRANTING JOINT
        Byer Properties, L.P., a California       STIPULATION TO EXTEND
13      Limited Partnership;                      SITE INSPECTION DEADLINE
14
        Joel E. Quinones;
        Cecilia R. Quinones; and Does 1-10,
15
                        Defendants.
16
17   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
18
             1. The deadline to hold a joint site inspection of the premises shall be
19              extended to and include November 6, 2018.
20
             2. All other dates that are calculated based on the inspection date will be
21              adjusted accordingly.
22
     IT IS SO ORDERED.
23
24   Dated: October 24, 2018            ________________________________
                                        HON. HAYWOOD S. GILLIAM, JR.
25                                      UNITED STATES DISTRICT JUDGE
26
27
28



                                              1
     ORDER Granting Joint Stipulation                Case No. 4:18-CV-04240-HSG
